The defendant was convicted at January Term, 1884, of the Superior Court of ROBESON County, before MacRae, Judge, of the crime of larceny, and pending his appeal, escaped from custody.
The appeal was continued from Term to Term in this Court, until February Term, 1886, when the State moved to dismiss it.
For the purpose of the motion to dismiss this appeal, this      (972) case is in all material respects like that of State v.McMillian, ante, 945, except that the appellant here was convicted of the crime of larceny. We think what we said in that case, applies to, and embraces one like this. The motion to dismiss the appeal must therefore be denied.
Motion denied.
Cited: S. v. Jacobs, 107 N.C. 777.